581 So. 2d 182 (1991)
Robert MOSS, Appellant,
v.
STATE of Florida, Appellee.
No. 88-02515.
District Court of Appeal of Florida, Second District.
May 3, 1991.
As Modified on Denial of Rehearing June 26, 1991.
James Marion Moorman, Public Defender, and Robert D. Rosen, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Wendy Buffington, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Defendant appeals from his conviction and sentence for second-degree murder.
We affirm his conviction. Contrary to his contention on appeal, we do not conclude that the trial court was required to instruct the jury that evidence of his prior convictions, which was properly admitted, see Parks v. Zitnik, 453 So. 2d 434 (Fla. 2d DCA 1984), was admitted solely to challenge defendant's credibility and was not to be considered as substantive evidence of the crime for which he was being tried. See Riechmann v. State, 581 So. 2d 133 *183 (Fla. 1991). In any event, the state's closing argument emphasized the effect of that evidence upon defendant's credibility.
We reverse his sentence. We construe defendant's objection to the guidelines scoresheet and demand for corroboration of the previous convictions scored thereon as disputing the correctness of the scoresheet in that regard. Accordingly, the state was required to corroborate those prior convictions. See Baker v. State, 493 So. 2d 515 (Fla. 1st DCA 1986).
The conviction is affirmed. The sentence is reversed and remanded for further proceedings consistent herewith.
CAMPBELL, A.C.J., and LEHAN and PARKER, JJ., concur.